



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Sinclaire
                v. Intrawest Resort Ownership Corp.,









2005 BCCA
            10




Date: 20050111




Docket: CA031331

Between:

Laara Sinclaire

Respondent

(
Plaintiff
)

And

Intrawest
      Resort Ownership Corporation

Defendant

(
Appellant
)











Before:



The Honourable
            Chief Justice Finch





The Honourable
            Mr. Justice Mackenzie





The Honourable
            Madam Justice Levine









C. Forguson



Counsel for the Appellant





J. Lazar



Counsel for the Respondent





Place and
            Date of Hearing:



Vancouver, British Columbia





December 3, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





January 11, 2005









Written
              Reasons by
:





The Honourable
            Mr. Justice Mackenzie





Concurred
              in by:





The Honourable
            Chief Justice Finch
The Honourable Madam Justice Levine





Reasons for Judgment of the Honourable Mr. Justice Mackenzie:

[1]

Intrawest
      Resort Ownership Corporation ("Intrawest") appeals a judgment
      awarding Laara Sinclaire $61,426 in damages for wrongful dismissal.

[2]

The
      trial judge found that Ms. Sinclaire was constructively dismissed from
      her employment selling time-shares in Whistler for Intrawest.  Intrawest
      appeals the finding of constructive dismissal.  In the alternative, it
      submits that the trial judge erred in not finding that Ms. Sinclaire had
      failed to mitigate her loss by accepting an equivalent position with a
      competitor of Intrawest in Whistler.

[3]

The
      facts found by the trial judge are not essentially in dispute.  Intrawest
      challenges the inferences drawn from certain facts and the legal conclusions
      reached by the trial judge, and it is necessary to review the facts in
      some detail to frame the issues.

[4]

Ms.
      Sinclaire began her full-time employment selling time-shares for Intrawest
      in 1994.  For several years her sales performance was excellent; she was
      one of Intrawest's top five salespersons in the year ending 30 June 2000.  Her
      income was based on sales commissions.

[5]

Her
      employment contract required her to sell a time-share interest to at least
      11 per cent of the tours she was given by Intrawest each month.  A "tour" is
      a potential customer that Intrawest brings to its Whistler sales centre
      for the purpose of selling a time-share interest and introduces to one
      of its sales representatives.  Tours involve significant expense in marketing
      and incentives to potential customers, such as reduced rate accommodations
      or gifts to get them to the sales centre.  The cost of the average tour
      to Intrawest at the material time was $500.  Hence the emphasis in sales
      employment contracts on minimum percentage sales.  The turnover rate of
      sales personnel is high and Intrawest has little tolerance for under-performance.  It
      is a high pressure sales environment.

[6]

In
      April 2000, Ms. Sinclaire's performance fell below the minimum, to 8.3
      per cent.  This quickly came to the attention of Don Stevenson, Intrawest's
      Director of Sales.  He attempted remedial action by having her tape-record
      two or three of her selling sessions which he then critiqued for her.  Ms.
      Sinclaire recognized that she was having difficulty and expressed the concern
      to Mr. Stevenson that she could not do the job any more.  Her performance
      improved in May and she took a vacation in June.  She was below the minimum
      again in July and August, with closing statistics of 10.3 per cent and
      8.1 per cent respectively.

[7]

By
      late August, Mr. Stevenson became very concerned about Ms. Sinclaire and
      three other long-term employees.  He obtained authorization from his superior
      to offer these four employees a remedial plan as an alternative to discipline
      procedures for substandard performance.  Those procedures were outlined
      in Intrawest's
2001 Membership Representative Sales Handbook
("the
      2001 Handbook") that formed part of Ms. Sinclaire's employment contract.  The
      2001 Handbook provided for a warning letter giving formal notice of substandard
      performance.  The remedial plan, offered as an alternative to a warning
      letter, was a leave of absence intended to cover the slow fall sales season
      and bring the employees back in mid-December when sales activity picks
      up.

[8]

Mr.
      Stevenson met with Ms. Sinclaire on 2 September 2000.  The trial judge
      accepted Mr. Stevenson's account of the meeting, confirmed by the testimony
      of his assistant, Jessica Colson.  Mr. Stevenson presented Ms. Sinclaire
      with the two options:  a three-and-one-half-month leave of absence option,
      or a warning letter giving her three weeks to get her net closing percentage
      up to 13 per cent or be fired.  Ms. Sinclaire became upset.  Mr. Stevenson
      invited her to go away and think about it for a short while but he wanted
      her decision by the end of the day.  She returned about two hours later
      and indicated that she intended to take the leave of absence option.  Mr.
      Stevenson then presented her with a letter setting out some of the terms
      of the option but he advised her that some details still remained to be
      clarified.  A warning letter had been drafted but it was never presented
      to Ms. Sinclaire as she had appeared to accept the leave of absence alternative.

[9]

Shortly
      after 2 September meeting, Ms. Sinclaire contacted the B.C. Employment
      Standards Branch and told an officer that she had been laid off for three
      and one-half months.  She did not mention the warning letter option.  The
      officer told her that she had been fired and this advice, based on incomplete
      information, may have influenced the course she followed from then on.  She
      did not inform Mr. Stevenson or anyone else at Intrawest of her contact
      with the Employment Standards Branch or the advice she received.

[10]

The
      other three long-term employees had each accepted the leave of absence
      option and Mr. Stevenson met with all four on 15 September 2000 to discuss
      the details of the leave.  Ms. Sinclaire had not worked since 2 September.  Mr.
      Stevenson indicated that the employees could still change their minds.
      He presented them with a letter outlining the details of the leave of absence.  The
      employees were asked to indicate acceptance by countersigning the letter.  Ms.
      Sinclaire again became upset and was otherwise unresponsive.  She did not
      countersign the letter and she left the meeting without clarifying her
      position.  The other three employees signed the acknowledgements.  They
      took the leave of absence and returned to work on 15 December 2000.

[11]

Ms.
      Sinclaire commenced this action for wrongful dismissal on 10 October 2000.  At
      some point between the 2 and 15 September 2000, Ms. Sinclaire was offered
      a position with Whiskey Jack, Intrawest's main competitor in Whistler.  She
      said that she did not accept the offer because she felt disgraced and humiliated
      and needed to leave Whistler.  She planned to go to Mexico with another
      Intrawest salesperson in an attempt to sell time-shares at a large vacation
      resort.  Ms. Sinclaire did go to Mexico in the fall of 2000.  She vacationed
      for part of that time but also made some genuine efforts to find work.  She
      was ultimately hired by a Mexican time-share company in December 2000 to
      commence in January 2001.  She returned to Whistler for a visit in December
      2000 and then went back to Mexico.

[12]

In
      the meantime, Intrawest continued to hold out the option of her return
      to work on 15 December 2000 as contemplated by the leave option.  Intrawest
      was prepared to take her back notwithstanding her wrongful dismissal action.  It
      confirmed its position with a letter offering her a return to work on 15
      December 2000.  She also had a chance meeting with the President of Intrawest
      who told her that he wanted her to return to work.

[13]

It
      was not uncommon for Intrawest sales personnel to be rehired after having
      been fired for poor performance.  Ms. Sinclaire was aware of this pattern.  The
      trial judge found that Ms. Sinclaire "was unable to point to any instance
      in which a returning employee was treated in a different, humiliating or
      degrading manner".

[14]

By
      the third week of January 2001, it became clear to Ms. Sinclaire that the
      job in Mexico was not going to work out.  She returned to work in Whistler
      for Whiskey Jack in March 2001.  The trial judge found that she could have
      returned earlier, by 25 January 2001.

[15]

The
      trial judge concluded that Ms. Sinclaire was constructively dismissed by
      Intrawest on 2 September 2000 because the leave of absence offered was
      not an option allowed by the contract of employment, and the warning letter
      alternative was excessive for a first-warning letter.

[16]

The
      trial judge referred to two excerpts from the 2001 Handbook as the provisions
      of the employment contract relevant to the issues.  They are under the
      headings "Progressive Discipline" and "Performance Criteria" as
      follows:

Progressive Discipline

We have established
      procedures which provide for notice of substandard or unacceptable performance
      and for addressing improper conduct.  Depending on the specific circumstances,
      disciplinary action may be initiated at any one of the following four steps:

a)    1st Warning

b)    2nd Warning and specific requirements

c)    Suspension from work

d)    Termination

Every situation is
      dealt with on an individual basis, and depending on the seriousness of
      the improper conduct, or the failure to meet performance expectations,
      the manager/supervisor may initiate any of the above steps (a, b, c or
      d) as appropriate and a written account of each step will be filed in your
      personnel record.

It is the responsibility
      of all managers and supervisors in the company to ensure fair and consistent
      treatment.  In respect to disciplinary action, staff shall be given the
      opportunity to explain their conduct.  If you disagree with the disciplinary
      action, please refer to the Conflict Concern Resolution System.

* * *

Performance Criteria:

Baseline performance measurements are set at a minimum 11% Close Rate
      and $2000Cdn or $1500US sales Efficiency Rate.  In addition, Rescission
      Rates must remain below 18%.  A Membership Representative who has not maintained
      the required performance criteria for the preceding thirty (30) day period
      will be reviewed to determine the cause and on a case by case basis, the
      Sales Management team will determine the appropriate plan of action, including
      retraining, riding with a Membership Representative, continued coaching
      and monitoring and/or termination if the individual's performance does
      not improve.

In addition Intrawest relies on the "Conflict/Concern
      Resolution" part of the 2001 Handbook that reads:

Conflict/Concern
        Resolution

We are committed to
      maintaining open channels of communication with our team members and to
      ensuring that everyone is treated fairly.  If you have a problem or a concern,
      we want to hear about it.  Your questions, suggestions or concerns should
      be openly and honestly discussed with your supervisor.  Questions should
      not go unanswered and problems should not go unresolved.  By following
      a practice of open communication, most misunderstandings can be avoided;
      or at the very least resolved before they cause unnecessary challenges.  When
      voicing a concern or a complaint, we recommend the following channels of
      communications:

     Any complaint
      should first be raised with your immediate supervisor/manager.  This supervisor/manager
      will listen to the problem and attempt to resolve the issue.

     If your
      supervisor/manager has been unable to resolve your concerns, you may take
      it to the senior departmental manager/director.  This manager/director
      will review and discuss the problem with you and ensure that the issue
      is properly and fairly investigated.

     If the problem is still not resolved to your satisfaction,
      you may submit a
confidential
, written report to the Director of
      Best Practices for review.

[17]

The
      trial judge reviewed the events of September 2000 as the context of her
      conclusion that that Ms. Sinclaire had been constructively dismissed.  It
      is necessary to set out her reasons at some length to address Intrawest's
      submission that the conclusion was in error.

[21]  The evidence
      establishes that the defendant's ordinary practice regarding discipline
      for poor sales performance is to provide the underperforming salesperson
      with a letter which stipulates  that he/she is to attain a specific performance
      statistic over and above the eleven per cent minimum closing requirement
      within a relatively short period of time.  Ms. Sinclaire understood that
      most underperforming salespersons received at least two letters prior to
      being terminated for poor performance.  Mr. Stevenson also confirmed that
      was the usual practice.  They both described this procedure as "getting
      a letter" and testified that was the common term for the process.  Ms.
      Sinclaire had seen a number of letters which had been provided to her colleagues
      but she had never received one herself.  Various examples of the letters
      were produced at trial.  Each of them required that the recipient achieve
      a 13 per cent net closing within a specified period of time.  Although
      the specified period of time varied from person to person, the required
      closing rate of 13 per cent was consistent overall.

* * *

[30]  Ms. Sinclaire
      asserts she was wrongfully dismissed by the defendant on September 2, 2000.  The
      defendant says that Ms. Sinclaire was presented with a legitimate choice
      of action and she opted for the leave-of-absence option.  It contends that
      both choices presented to her were legitimate disciplinary measures which
      the defendant was permitted to implement pursuant to the terms of the 2001
      Handbook.

[31]  The defendant
      goes on to say that in the event that the leave-of-absence option was not
      a disciplinary measure provided for in the 2001 Handbook, the letter most
      assuredly was.  The defendant's logic is that because the letter option
      amounts to a justified mode of discipline, if Ms. Sinclaire chooses instead
      to submit to another measure, namely, the leave of absence, she cannot
      complain that the discipline overall that she has chosen amounts to a breach
      of the employment contract.

[32]  I conclude that
      the letter offered to Ms. Sinclaire was not the defendant's standard first
      disciplinary letter ordinarily issued to an underperforming sales member.  All
      of the sample first-warning letters in evidence stated that the recipient
      would have to achieve a 13 per cent net closing within a certain specified
      amount of time or the recipient's employment "may be in jeopardy."  There
      was not one instance in which a first letter threatened an actual termination
      for failing to achieve the remedial 13 per cent.  As well, these letters
      remind the recipient that he/she is a valued employee and that it is management's
      hope and belief that "we can improve your performance and ensure your
      success."  Overall the tone of those letters is encouraging and helpful.  They
      have a significantly different tone than the letter which was offered to
      Ms. Sinclaire.  The threat of automatic termination within three weeks
      is vastly different from reciting the prospect only of potential employment
      jeopardy.

[33]  Although the
      2001 Handbook grants management some customizing in initiating disciplinary
      action, it also stipulates that management is to ensure fair and consistent
      treatment in meting out discipline.  I do not consider the contents of
      the first letter offered as an option to Ms. Sinclaire as being consistent
      with the defendant's ordinary practice in terms of a first letter sent
      out to discipline underperforming sales personnel.  The fact that the defendant
      was at the same time offering an identical letter to three other employees
      does not, in my view, transform it into consistent treatment in the circumstances
      of Ms. Sinclaire.

[34]  I conclude that
      this lack of consistency, as well as the threat of certain termination,
      renders the letter unfair.  Consequently, I find that the letter option
      presented to Ms. Sinclaire amounted to an unfair and inconsistent disciplinary
      treatment of her on the part of the defendant.

[35]  Mr. Stevenson
      testified that he did not really intend to fire Ms. Sinclaire had she taken
      the letter option and had failed within the three weeks to achieve the
      13 per cent criterion.  However, Ms. Sinclaire surely was not aware of
      his professed intention and it is directly at odds with what the letter
      plainly states.

[36]  The defendant
      insists that its authority to impose a leave of absence for three-and-a-half
      months as a disciplinary measure is expressly permitted in the 2001 Handbook.  The
      defendant did not elaborate about what part of the 2001 Handbook that it
      says such entitlement derives from.  If the defendant's contention is that
      the disciplinary measure of suspension from work as part of a progressive
      discipline regime encompasses a three-and-a-half-month leave from employment,
      I reject it.  In my view, on a proper reading of the progressive discipline
      component of the 2001 Handbook, a suspension is a disciplinary measure
      meant to address improper conduct such as insubordination, as distinct
      from weak sales performance.  I point out also that there is no mention
      under the heading of Performance Criteria in the 2001 Handbook of an unpaid
      compulsory leave of absence as a step that the defendant might take where
      a salesperson underperforms.  That segment of the 2001 Handbook refers
      to coaching, retraining, monitoring and termination.

[37]  Consequently,
      I find there was no explicit term in the 2001 Handbook which authorized
      the defendant to temporarily lay off Ms. Sinclaire for three-and-a-half
      months.  Additionally, I do not find there to be any legitimate basis for
      implying that term into the 2001 Handbook.  Moreover, the evidence does
      not establish that such an excessive disciplinary measure had ever been
      implemented before, and accordingly its usage cannot reasonably be characterized
      as consistent treatment.

[38]  In the absence
      of a clear contractual term, either explicit or implicit, that permits
      the temporary layoff of an employee, the position at common law is clear
      such that a layoff constitutes a termination of employment.
Haverstock
      v. Citation Industries Ltd.
(May 8, 1986) Doc. Vancouver CA002053;
Collins
      v. Jim Pattison Industries Ltd.
(1995), 7 B.C.L.R. (3d) 13 (S.C.)).

[39]  I find that
      the option offered to Ms. Sinclaire was to choose between a first warning
      letter, which was inconsistent with the defendant's disciplinary treatment
      and excessive in its consequence, on the one hand, and an option which
      amounted to a dismissal on the other.  The defendant's contention that
      there was a
bona fide
choice is unsound.



[18]

Intrawest's
      first point is that Ms. Sinclaire was never given a warning letter and
      there was only oral reference to such a letter by Mr. Stevenson at the
      2 September meeting.  The only mention of the letter came from Mr. Stevenson
      and Ms. Colson.  The trial judge accepted Mr. Stevenson and Ms. Colson's
      account of the meeting.  Ms. Sinclaire's evidence, not accepted by the
      trial judge, was that there was no mention of a warning letter at the meeting
      and only the leave of absence was presented.

[19]

Intrawest
      does not dispute that Ms. Sinclaire was told that the warning letter would
      state that she would have three weeks to get her closing percentage up
      to 13 per cent or she would be fired.  However, Intrawest submits that
      the conclusion of the trial judge that the warning letter had a harsher
      tone because of the omission of any "encouraging and helpful" reference
      typical of first-warning letters cannot be supported by the evidence accepted
      by the trial judge.  First, as Ms. Sinclaire never saw the letter that
      had been prepared, she only heard orally about its contents.  It was referred
      to in the context of Mr. Stevenson telling her that she was a valued employee.  It
      is clear from his evidence and that of Ms. Colson that they tried to keep
      the tone of the meeting positive.  The trial judge appears to have overlooked
      their uncontradicted evidence in this respect and I do not think that her
      conclusion that there was a tone that was significantly different from
      other first-warning letters can be supported, particularly as it was presented
      only as an option to a leave of absence.  The leave of absence option was
      viewed by Intrawest's management as a more favourable alternative offered
      to Ms. Sinclaire and the other three long-term employees who were struggling,
      in an effort to retain their effective services over the longer term.  The
      fact that the other three employees accepted that option and returned to
      employment with Intrawest on 15 December 2000 supports that view.

[20]

In
      any event, Intrawest submits that the three-week-13-per-cent-minimum warning
      was not a constructive dismissal even if it had been the only option and
      the tone was harsher.  There are three points in this submission.  First,
      the progressive discipline provisions of the employment contract are flexible
      and the warning "letter" was within its terms, following as it
      did the recognition by Ms. Sinclaire that her performance was below minimum
      and Mr. Stevenson's earlier effort to assist her.  Second, the warning
      was only prospective and could not have fundamentally breached her employee
      contract unless and until she was actually dismissed, and she would not
      be dismissed if her sales performance was satisfactory.  Third, aside from
      any question of whether Mr. Stevenson actually would have dismissed Ms.
      Sinclaire without further discussion, she could have invoked the conflict
      resolution provisions of the contract to challenge any unfairness, first
      with Mr. Stevenson and then if necessary higher up the chain of management.  Ms.
      Sinclaire was on good terms with Mr. Stevenson's immediate superior and
      apparently she was well regarded by Intrawest's President, who invited
      her to return to work when he met her coincidentally on her brief return
      from Mexico in December.  There is no reason to think that any complaint
      of unfair treatment compared to other employees in similar circumstances
      would not have been sympathetically received.

[21]

Intrawest
      relies on
McLeod-Allen v. Rocmaura Inc.
(1989), 27 C.C.E.L.
      47, [1989] N.B.J. No. 514 (QL) (C.A.), where a nurse resigned after refusing
      to sign a notice of warning related to a report alleging her negligence
      in the care of a patient.  Angers J.A. delivering the majority opinion
      of the New Brunswick Court of Appeal summarized the applicable principles
      as follows (at 1-2):

In my opinion
      the trial Judge was in error when he concluded that the request to sign
      the internal report of the incident was unreasonable and as such amounted
      to constructive dismissal.  A dismissal is a question of fact but the facts
      constituting a dismissal must be such as to show a clear intention on the
      part of the employer to repudiate the employment contract.  David Harris
      in the second edition of his book
Wrongful Dismissal
at p. 25, cites
      Batt on
The Law of Master and Servant
as follows:

"What constitutes a dismissal is, of course, a question of
      fact:  its meaning has been discussed by McCardie, J.,
Re Rubel Bronze,
      et. and Vos
, [1918] 1 K.B. 315, who defined it as such act or acts
      on the part of the master as amount to a repudiation by him of the essential
      obligations imposed on him by the contract; and who held that there may
      be such a dismissal in law, although in fact the master has never given
      the servant a formal discharge ..."

Harris then gives examples of what may constitute acts which show
      an intention to repudiate the contract:  a demand for resignation, a reduction
      in salary, a demotion in job responsibility, a change in job description.

The question is whether the acts of the employer amount
      to a repudiation of the essential obligations imposed by the contract.  In
      my view, the facts here cannot reasonably support a conclusion that Intrawest
      repudiated an essential contractual obligation.  At most, it threatened
      future dismissal, contingent on unsatisfactory future performance.  The
      progressive discipline provisions of the contract contemplated that "[d]epending
      on the specific circumstances, disciplinary action may be
initiated
at
any
      one
of ... four steps... [underlining added]."  The plain meaning
      of this provision authorizes a warning letter with a threat of termination
      as an initiating disciplinary measure.  The wording of the provision requires
      supervisors to initiate discipline at a step that is "appropriate" to "ensure
      fair and consistent treatment".  Ms. Sinclaire's poor sales performance
      admittedly justified some disciplinary action.  The employee has the opportunity
      under the contract to challenge disciplinary action considered to be unfair
      or inappropriate through the conflict resolution process.  Ms. Sinclaire
      made no complaint or objection to the options put before her and her lack
      of response led Mr. Stevenson to believe that she had accepted the leave
      of absence.  Intrawest continued to offer her a return to work in December
      2000 even after she had started this action.  Management regarded Ms. Sinclaire
      as a valued employee throughout and there was no hidden agenda.  The leave
      of absence option was a good faith attempt by Mr. Stevenson to assist struggling
      long-term employees in the hope that they could overcome their poor performance
      after the fall market doldrums.

[22]

In
      my view, the trial judge's characterization of the warning as inconsistent
      and excessive was questionable on the facts.  That aside, the warning was
      only an intimation of future action which Ms. Sinclaire failed to challenge,
      notwithstanding a contractual ability to do so and good faith on the part
      of the employer throughout.  The leave of absence alternative was intended
      to be more favourable to the employees than the progressive discipline
      under the contract.  Further, it was an option outside the terms of the
      contract which Ms. Sinclaire was not required to accept as an alternative
      to progressive discipline under the contract.  In my view, neither option
      could reasonably be taken as a repudiation by Intrawest of its essential
      obligations under the contract.  Finally, the warning does not meet the
McLeod-Allen
test
      for constructive dismissal because at most it was a threat of future dismissal
      contingent on unsatisfactory future performance.  In my view, it cannot
      be properly construed as an unequivocal repudiation of Intrawest's obligations
      under the contract.

[23]

In
      the result, I am satisfied that the conclusion of the trial judge, that
      Ms. Sinclaire was constructively dismissed, cannot be supported and it
      follows that Ms. Sinclaire must be regarded as having voluntarily left
      her employment.  It is unnecessary to consider the alternative grounds
      of appeal on the issues of mitigation and damages.

[24]

I
      would allow the appeal and dismiss the action.

The Honourable Mr. Justice Mackenzie

I AGREE:

The Honourable Chief Justice Finch

I AGREE:

The Honourable Madam Justice Levine


